Citation Nr: 1538285	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  11- 11 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include as due to undiagnosed illness.

2.  Entitlement to service connection for testicular epididymitis.

3.  Entitlement to an initial compensable rating for residuals of traumatic brain injury (TBI), to include memory loss, for the period prior to July 1, 2015.

4.  Entitlement a rating in excess of 10 percent for residuals of a TBI, to include memory loss, the period on and after July 1, 2015.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to September 1993, from June 2004 to July 2005 and from January 2007 to December 2009, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.  He had additional service in the Marine Corps Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in part, granted service connection for residuals of traumatic brain injury (TBI), rated as 0 percent disabling; that rating action also denied service connection for testicular epididymitis and pulmonary problems, to include as due to an undiagnosed illness.  The Veteran perfected a timely appeal to that decision.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Waco, Texas, which certified the case for appellate review.  

In June 2014, the Board remanded the case for further development.  The Appeals Management Center (AMC) completed the requested development and, in a rating action, dated in July 2015, increased the evaluation for residuals of TBI from 0 percent to 10 percent, effective July 1, 2015.  That, however, was not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  A Supplemental Statement of the Case (SSOC) was issued in July 2015.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.   


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War.  

2.  The competent and probative medical evidence of record is in relative equipoise as to whether the Veteran has a pulmonary disorder, manifested by chronic cough, resulting from an undiagnosed illness that was shown during active service.  

3.  Resolving all doubt in the Veteran's favor, his recurrent epididymitis is related to the epididymitis diagnosed and treated during service.  

4.  Since the effective date of service connection, the preponderance of the evidence of record shows that the Veteran's TBI residuals have been manifested by subjective complaints of mild memory loss.  

5.  The Veteran's TBI, other than symptoms due to his psychiatric disability and headaches, has been manifested by no more than a complaint of mild impairment of memory, attention, concentration, or executive functions; as well as by three or more subjective symptoms that mildly interfere with work; and one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction or both, but do not preclude them; consistent with Level 1 facet score.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the Board finds that his pulmonary condition, claimed as chronic cough, may be presumed to be related to his period of service in the Persian Gulf.   38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2014); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.317 (2014).  

2.  Testicular epididymitis was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 U.S.C.A. §§ 3.102, 3.159, 3.303 3.304 (2014).  

3.  Throughout the period of the appeal, a 10 percent rating for residuals of a TBI, to include memory loss, is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.124a, 4.130, Diagnostic Code 8045 (2014).  

4.  Throughout the appeal period, the criteria for a rating in excess of 10 percent for residuals of a TBI, to include memory loss, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.124a, Diagnostic Code (DC) 8045 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in January 2010 and February 2010 from the RO to the Veteran, which were issued prior to the RO decision in April 2010.  An additional letter was issued in October 2014.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these issues.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The records show that the Veteran served on active duty from May 1978 to September 1993, from June 2004 to July 2005 and from January 2007 to December 2009.  It was noted that the Veteran served in Kuwait, Iraq a designated imminent Danger Pay area from January 23, 2007 to February 4, 2008.  His DD Form 214 indicates that the Veteran's military occupational specialty was as an Infantry officer and Artillery Officer.  He was awarded the Combat Action Ribbon, the Bronze Star Medal, the Purple Heart, the Iraq Campaign Medal, the Global War on Terrorism Expeditionary Medal, and the Global War on Terrorism Service Medal.  

The service treatment records (STRs) indicate that the Veteran was seen in April 1987 with complaints of right epididymal tenderness for the past 3 to 4 years, with pain exacerbated after running and exertion.  The assessment was right epididymis.  In August 1985, the Veteran reported a history of right groin pain over the past week; he was diagnosed with right inguinal hernia.  In May 1988, the Veteran was seen at a urology clinic with intermittent bilateral testalgia for the past several months.  It was noted that the right testicle was normal; the left testicle has a cystic mass.  The assessment was left spermatocele.  The Veteran was seen at an aid station in January 1989 with complaints of having cold symptoms for the past 2 days; he also reported having a scratch throat, sinus pain and headaches.  He denied any cough, chills, fever.  The assessment was viral upper respiratory infection (URI).  In April 1989, the Veteran reported a 3 to 4 year history of right superior testicular pain with radiation to the right groin and right lower quadrant of the abdomen.  The Veteran reported that the pain lasts for several hours after running or engaging in other exertional activities.  The assessment was epididymis.  When seen in May 1989, the Veteran complained of having a "tickle" in the back of her throat over the last 2 weeks; he also complained of sinus blockage.  Following an examination, the assessment was URI-respiratory.  

The STRs also show that the Veteran was seen in April 2001 with complaints of a sore throat over the past 7 days.  The Veteran also reported a history of headaches during the same period of time.  The assessment was slight throat irritation.  On the occasion of the retirement examination in June 2009, the Veteran reported a history of pain and pressure in the chest; he also reported frequent and severe headaches to the right side of the head running behind the head.  The Veteran reported a history of chronic cough and coughing up blood while deployed to Iraq from 2004 to 2005 and 2007 to 2008.  The examiner reported an assessment of cough resolved by history.  

The Veteran's application for service connection for a pulmonary disorder, testicular disorder, and TBI (VA Form 21-526) was received in December 2009.  In conjunction with his claim, the Veteran was afforded a VA genitourinary examination in February 2010.  At that time, he reported the onset of epididymitis and urinary retention in 2009.  The Veteran indicated that he had some pain in right testes without swelling; he stated that he has always had tender testes; he was treated with antibiotics and the symptoms improved.   Also had shoulder surgery and post op was in urinary retention; he was placed on Flomax and doing well.  He was not taking meds now and voids okay.  Following a physical examination, the examiner reported a diagnosis of epididymitis and history of urinary retention post operatively.  

In March 2010, the Veteran underwent a VA examination for evaluation of TBI.  At that time, it was reported that the Veteran slipped and fell when he was running around in the battle field taking care of things when ID went off; he slipped and fell and had OS for few seconds.  The Veteran stated that it was a hot sweaty day and he did not realize that there was a cut on the left forehead and was bleeding.  Later, he had 4 or 5 stitches.  The Veteran related that, since then, he has been having daily mild to moderate headache, but it has not interfered with ADLs or work.  There was no history of Balance and Coordination Problems Autonomic Dysfunction Fatigue Malaise Psychiatric Symptoms Other Cognitive Symptoms Neurobehavioral Change Bowel Problems Bladder Problems Vision Problems Speech/Swallowing Difficulty Decreased Sense of Taste or Smell Endocrine Dysfunction Cranial Nerve Dysfunction.  The Veteran described his headaches as throbbing at the site of trauma constant but he is able to continue to work not taking any pain medications.  He also reported occasional light sensitivity but does not have to take off or go to dark room and so on.  The Veteran related that when he's in the shower and closes his eyes, he has a tendency to fall.  The Veteran reported a complaint of mild memory loss (such as having difficulty following a conversation recalling recent conversations remembering names of new acquaintances or finding words or often misplacing items) attention concentration or executive functions but without objective evidence on testing.  Judgment was normal.  He was always oriented to person, time, place and situation.  Motor activity was normal, and visual spatial orientation was normal.  It was noted that his symptoms do not interfere with work instrumental activities of daily living or work family or other close relationship.  He is able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  He had MRI brain done privately and was told that was normal.  It was noted that the Veteran had TBI from service.  No significant cognitive dysfunction noted.  

On the occasion of a VA genitourinary examination in May 2010, it was noted that the physical examination was normal with no prostate testicle bladder or penis abnormalities.  The assessment was normal urologic examination.  

Received in April 2015 were VA progress notes dated from February 2010 through March 2015.  These records show that the Veteran received clinical attention for chronic headaches.  During a clinical visit in September 2010, it was noted that the Veteran was being followed in the TBI polytrauma clinic for symptoms that include sleep problems, headaches and intermittent balance problems.  

The Veteran was afforded a VA examination in June 2015.  The veteran reports a chronic cough which he attributes to exposure to hazards during the Gulf War to include sandstorms.  He believes that the cough began in 2004.  It is typically nonproductive and is somewhat unpredictable.  He does not relate the cough to allergies.  He also reports soreness in the chest and some shortness of breath.  He denies wheezing.  He also reports having had hemoptysis on a few occasions, the last approximately l 7 months ago. Review of STR's in VBMS reveals an evaluation on 05/18/2005 in which the examiner noted a cough which had resolved by history. The Veteran reported chronic cough which had started in Iraq.  In a Report of Medical History dated in February 2008, the Veteran reported having a chronic cough which started in Iraq but denied wheezing, bronchitis and inhaler use.  On the retirement exam dated in June 2009, he reported chronic cough with coughing up blood.  He noted that the cough began initially in Iraq in 2004 and resumed during his service in Iraq in 2007.  It was noted that a chest x-ray performed in May 2010 was normal.  

The examiner stated that the Veteran does not currently have a diagnosed respiratory condition.  The examiner stated that the Veteran has a chronic but intermittent cough for which he has not recently seen a specialist and for which no treatment is prescribed.  He does not miss work as a result of the respiratory symptoms.  PFT's have been ordered, and an addendum will be provided when the results of those studies are available.  Review of the history reveals that the Veteran developed a chronic cough while serving in Iraq in 2004, which then resolved only to recur when he served in the Gulf War Theater in 2007.  To date no specific pulmonary diagnosis has been made.  His respiratory symptoms began in 2004 and did not pre-exist his second and third periods of active service.  There is no evidence that the Veteran's chronic cough was caused or aggravated by a service-connected disability.  Review of the medical reference "Gulf War and Health: Volume 8: Update of Health Effects of Serving in the Gulf War" from the Institute of Medicine concludes that there is inadequate/insufficient evidence to determine whether an association exists between Gulf War deployment and respiratory disease.  Therefore it is less likely than not that the Veteran's chronic cough is incurred in or caused by his service in the Gulf War.  

The Veteran was also afforded a VA examination for evaluation of the genitourinary system in June 2015.  At that time, the Veteran reports a history of hematuria which began approximately 3 years ago and which has been extensively evaluated without a definitive diagnosis being made.  At times he believes he sees some blood in the urine.  He has had an MRI scan and cystoscopy which were unrevealing.  He also has a history of renal insufficiency dating back approximately 10 years.  He reports a history of hypertension but no history of diabetes.  Currently he denies dysuria and has no history of chronic urologic infections.  He does recall a diagnosis of epididymitis during service, but has not had recent evaluations for that diagnosis.  He reports having had chronic testicular tenderness and discomfort since approximately 1983 or 1984.  He believes that the testicular condition was evaluated during service but never treated that he can recall.  Review of STR's in VBMS reveals that he was evaluated for groin pain and right testicular pain in August 1985 and diagnosed with a small indirect right inguinal hernia.  On April 28, 1989, he reported a 3-4 year history of right superior testicular pain with radiation to the right groin and right lower quadrant and was diagnosed with epididymitis.  He was also evaluated for right epididymal tenderness in 1987.  At the time of the retirement physical the examination of the external genitalia was normal.  He was also evaluated for hematuria during active service.  On August 31, 1993 he underwent an IVP to rule out a diagnosis of urinary neoplasm.  A cystoscopy revealed multiple trigonal vessels which were felt to be possibly the source of hematuria.  At the time of the September 1993 separation examination of hematuria was complete and he was cleared for separation.  

The examiner noted that the Veteran's diagnosis of epididymitis was made in 1989 during a period of active service and therefore pre-existed his second and third periods of active service (06/2004 - 07/2005 and 01/2007 - 12/2009).  There are multiple other reports in the records of testicular pain and tenderness (1987, 1991, 1985, 2010), although on other occasions, such as a Physical Exam Questionnaire dated 07/16/1993, he denied painful urination, pain in testicles, bloody or other discharge.  In an examination dated May 18, 2005 (active duty separation) and again on the retirement physical dated June 23, 2009, there was no mention of epididymitis.  Therefore there is no evidence that the epididymitis worsened beyond its natural progression during the second and third periods of service.  There is no evidence that the Veteran's epididymitis was caused or aggravated by any service-connected condition.  

With regard to other urinary disorders the Veteran was noted to have hematuria during active service with urologic evaluation including IVP and cystoscopy yielding a diagnosis of possible exercise related hematuria in 1993, and he was cleared for separation after the urologic evaluation in 1993. Therefore the diagnosis of hematuria clearly began during active service but pre-existed his second and third periods of active service.  There is no evidence in the medical records that the hematuria worsened beyond its natural progression during the second and third periods of service.  There is no evidence that the hematuria was caused or aggravated by a service-connected disability.  The Veteran continues to undergo urologic evaluation as to the etiology of the hematuria with the diagnosis of microscopic hematuria being affirmed as recently as a urology clinic note dated 04/09/2015.  Review of the medical reference "Gulf War and Health: Volume 8: Update of Health Effects of Serving in the Gulf War" from the Institute of Medicine concluded that there is inadequate/insufficient evidence to determine whether an association exists between Gulf War deployment and conditions of the genitourinary system.  Therefore it is less likely than not that the veteran's urologic condition is incurred in or caused by service in the Gulf War.   

III.  Legal Analysis-Service connection.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection will be presumed for certain chronic diseases, such as arthritis, if they were manifest to a compensable degree within the year after active service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

On December 27, 2001, the President signed HR 1291, the "Veterans Education and Benefits Expansion Act of 2001" (VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  Section 202(a) of the Act amended 38 U.S.C.A. § 1117 to expand the definition of "qualifying chronic disability" (for service connection ) to include not only a disability resulting from an undiagnosed illness as stated in prior law, but also any diagnosed illness that the Secretary determines in regulations warrants a presumption of service connection under 38 U.S.C.A. § 1117(d).  Section 202(a) also expanded compensation availability for Persian Gulf veterans to include "medically unexplained chronic multi-symptom illness," such as fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome that is defined by a cluster of signs or symptoms.  

38 C.F.R. § 3.317 was amended in 2003 to incorporate these changes, and that amendment was made retroactively effective March 1, 2002.  See 68 Fed. Reg. 34539 -543 (June 10, 2003).  New 38 C.F.R. § 3.317(a)(2)(ii)  was added defining the term "medically unexplained chronic multi-symptom illness" to mean "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  It was further stated that "Chronic Multi-Symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained."  As yet, VA has not identified any illness other than the three identified in section 202(a) as a "medically unexplained chronic Multi-Symptom illness;" therefore, new 38 C.F.R. § 3.317(a)(2) (I)(B)(1) through (3) only lists chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome as currently meeting this definition.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  It was provided, however, in new 38 C.F.R. § 3.317(a) (2) (I)(B)(4)  that the list may be expanded in the future when the Secretary determines that other illnesses meet the criteria for a "medically unexplained chronic Multi-Symptom illness."  

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic Multi-Symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (1) (I).  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical location, or symptomatology are similar. A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a) (2-5).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic Multi-Symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 C.F.R. § 3.317(b), as amended by 68 Fed. Reg. 34539 -543 (June 10, 2003). The Secretary of Veterans Affairs, under the relevant statutory authorities, has determined that there is no basis for establishing a presumption of service connection for any illness suffered by Gulf War veterans based on exposure to depleted uranium, sarin, pyridostigmine bromide, and certain vaccines. See 66 Fed. Reg. 35,702 -10 (July 6, 2001), and 66 Fed. Reg. 58,784 -85 (Nov. 23, 2001). 

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044   (Fed. Cir.1994).  The Board has therefore given consideration to whether service connection may be granted for the Veteran's claimed disorders regardless of his Persian Gulf service.  

As a threshold matter, the Board notes that military records reflect that the Veteran served in the Southwest Asia Theater of operations from January 2007 to February 2008.  Therefore, he had active military service in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The Veteran can attest to factual matters of which he has first- hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board may weigh that testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Respiratory disorder, manifested by chronic cough.

In this case, the Veteran maintains that he has pulmonary symptoms, including a chronic cough, due to one or more undiagnosed illness stemming from his service in Southwest Asia.  The crucial inquiry here that must be addressed is whether the evidence supports a finding of a "qualifying chronic disability" manifested by an undiagnosed illness as defined above.  The Board concludes that they do.  

Initially, the Board notes that signs or symptoms involving the respiratory system (upper or lower) are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic Multi-Symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(8); 38 C.F.R. § 3.317(b)(8).  

In addition, the Board notes that the Veteran is a Persian Gulf Veteran.  Furthermore, the Board finds that chronic cough, shortness, and chest pain are the type of symptomatology that a layperson can competently observe and report.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Veteran's reports of chronic cough and chest pain throughout his period of service are entitled to some probative weight.  Although there is some question as to the continuity of such symptoms, given the normal findings at the Veteran's retirement examination in June 2009, the June 2015 VA examiner stated that the Veteran has a chronic but intermittent cough for which he has not recently seen a specialist and for which no treatment is prescribed.  As such, the Veteran's current complaints of shortness of breath, chronic cough and chest pain have not been attributed to a specific medical diagnosis.  

As noted above, a claim may be denied if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

In this case, there is no evidence of a supervening condition, willful misconduct, or the abuse of alcohol or drugs.  Therefore, as the medical and lay evidence of record contains complaints of chronic cough, shortness of breath and chest pains in service and thereafter, as no specific diagnosis has been rendered with regard to these complaints, as the Veteran is a Persian Gulf War Veteran, and as there is no affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War, the Board will resolve all reasonable doubt in favor of the Veteran and grant his claim for service connection for a respiratory disorder, manifested by chronic cough, as due to an undiagnosed illness on a presumptive basis under 38 C.F.R. § 3.317.  

B.  Testicular epididymitis.

The Board finds that service connection is warranted for testicular epididymitis.  The Board notes that the evidence of record establishes that the Veteran's military service involved a number of documented episodes of epididymal symptom complaints objectively observed and evaluated by medical professionals.  In fact, during the June 2015 VA examination, the examiner noted that the Veteran's diagnosis of epididymitis was made in 1989, during a period of active service.  The Board finds that the Veteran is competent and credible in his reports of recurrent testicular pain and tenderness, both symptoms of epididymitis which was originally diagnosed during service.  Although not present on the VA examination, the Board accepts that this condition is also recurrent.  

The Board sought to obtain an opinion to address the etiology of the Veteran's epididymitis.  Unfortunately, the June 2015 VA examination report addressing the epididymitis is problematic for several reasons.  First, the absence of a finding of epididymitis at the time of the examination does not in and of itself preclude the possibility that the Veteran has had a chronic pathology involving recurrence and remission of symptoms since service.  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Significantly, on the occasion of the Veteran's initial VA examination in February 2010, the VA examiner reported a diagnosis of epididymitis and history of urinary retention post operatively.  

The medical opinion developed in this case to address the matter provide no persuasive medical opinion leading the Board to conclude that the post-service pattern of epididymitis is medically distinct from the in-service pattern of epididymitis symptoms.  Although a medical nexus has not been clearly established, the Board finds that the available evidence reasonably supports finding that the Veteran has experienced a long-term pattern of non-constant recurring epididymitis symptoms that had onset during his military service and have continued to recur sporadically to the present time.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the current epididymitis symptoms are related to the epididymitis symptoms shown during service.  

There is no persuasive medical evidence contradicting the finding that the Veteran's current epididymitis symptoms are related to the similar diagnosis and findings shown sporadically during service.  The Board finds that the evidence as it stands is at least in equipoise on the question of entitlement to service connection for this disability.  As such, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for testicular epididymitis is therefore warranted.  38 U.S.C.A. § 5107(b).  

IV.  Legal Analysis-Higher Evaluations.

Initially, the Board notes that the Veteran filed his claim in December 2009.  An April 2010 rating decision granted service connection for TBI with an evaluation of 0 percent effective January 1, 2010 under DC 8045.  Recently, in a July 2015 rating decision, the RO increased the rating from 0 percent to 10 percent, effective July 1, 2015.  

The Veteran seeks a higher rating for his service-connected residuals of a TBI.  Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations. 38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  Id.  

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Id.  

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a , Diagnostic Code 8045, that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  

 Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  

On the occasion of the VA examination in March 2010, the Veteran related that, since the head injury in service, he has been having daily mild to moderate headache.  There was no history of Balance and Coordination Problems; Autonomic Dysfunction; Fatigue; Malaise; Psychiatric Symptoms; Other Cognitive Symptoms; Neurobehavioral Change; Bowel or Bladder Problems; Vision Problems; Speech/Swallowing Difficulty; Decreased Sense of Taste or Smell; Endocrine Dysfunction; or Cranial Nerve Dysfunction.  The Veteran did complain of mild memory loss, attention concentration or executive functions but without objective evidence on testing.  Judgment was normal.  He was always oriented to person, time, place and situation.  Motor activity was normal, and visual spatial orientation was normal.  It was noted that his symptoms do not interfere with work instrumental activities of daily living or work family or other close relationship.  He is able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  He had MRI brain done privately and was told that was normal.  It was noted that the Veteran had TBI from service.  No significant cognitive dysfunction noted.  

Following a TBI examination in July 2015, a level of severity of "1" was assigned for the memory, attention, concentration, executive functions facet, indicating that an examiner found evidence such as a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  A higher level of severity of "2" is not warranted unless an examiner finds evidence such as objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  

A level of severity of "0" was assigned for the judgment facet, indicating that an examiner found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  

A level of severity of "0" was assigned for the social interaction facet, indicating that an examiner found evidence that social interaction is routinely appropriate.  A higher level of severity of "1" is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate.  

 A level of severity of "0" was assigned for the orientation facet, indicating that an examiner found evidence such as always oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.  

A level of severity of "0" was assigned for the motor activity (with intact motor and sensory system) facet, indicating that an examiner found evidence of motor activity normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  

A level of severity of "0" was assigned for the visual spatial orientation facet, indicating that an examiner has found evidence of normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired (occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions, but is able to use assistive devices such as GPS (global positioning system)).  

A level of severity of "0" was assigned for the subjective symptoms facet, indicating that an examiner found evidence of subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships (examples are: mild or occasional headaches, mild anxiety).  A higher level of severity of "1" is not warranted unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships (examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).

 A level of severity of "0" was assigned for the neurobehavioral effects facet, indicating that an examiner found evidence of one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction (examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability). Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects. A higher level of severity of "1" is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

 A level of severity of "0" was assigned for the communication facet, indicating that an examiner found evidence such as able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired, but the Veteran can communicate complex ideas.  

As noted above, the evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The evaluation assigned is 10 percent based upon the highest severity level of "1," which was assigned for the following facet: memory, attention, concentration, executive functions.  

The record indicates that the Veteran also had residuals attributable to TBI, to include headaches, dizziness/vertigo, and a mental disorder.  Under Diagnostic Code 8045, these residuals are to be evaluated separately.  As noted, the Veteran has current separate evaluations for headaches and PTSD.  

Based on the evidence of record that reflects that the Veteran's symptoms of his TBI have been manifested by memory loss, psychiatric symptoms and headaches, the Board finds that the Veteran is not entitled to a rating for his residuals of TBI in excess of 10 percent, as the only facet of cognitive impairment and other residuals of TBI not otherwise classified, as determined on examination, was memory loss.  The Veteran's physical disabilities found on examination that were determined to be residuals of TBI (i.e., PTSD and headaches) have been evaluated separately.  

Although a rating in excess of 10 percent is not warranted for residuals of TBI to include memory loss, the Veteran has stated that mild memory issues have existed since his original injury.  The Board clearly reflects that, during the March 2010 examination, cited above, the Veteran reported complaints of mild memory loss.  The Board finds, therefore, that the 10 percent rating should apply since the initial grant of service connection, effective January 1, 2010.  

Notably, the Veteran has been diagnosed with PTSD and a headache disorder.  Under 38 C.F.R. § 4.124a, emotional/behavioral symptoms are to be rated separately under § 4.130 for rating mental disorders rather than under § 4.124a. Similarly, the Veteran's headaches are separate evaluated under Diagnostic Code 8100.  As the highest facet assigned is level 1 for a complaint of mild impairment of memory, attention, concentration, or executive functions, but without objective evidence on testing, as well as three or more subjective symptoms that mildly interfere with work, and one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction or both, but do not preclude them, a 10 percent rating as currently assigned is the highest rating warranted.  A higher, 40 percent, rating is not warranted because none of the residuals of the service-connected TBI result in a level 2 impairment.  Thus, an evaluation in excess of 10 percent is not warranted.  

Thus, the Board concludes that the severity of the Veteran's TBI residuals has been fully contemplated by the 10 percent rating.  In sum, the evidence of record does not show that the Veteran's TBI warrants more than a 10 percent disability rating under DC 8045 (2014).  As the preponderance of the evidence is against the claim for a higher rating than those assigned, there is no further doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  



ORDER

Service connection for chronic cough is granted.  

Service connection for testicular epididymitis is granted.  


An increased initial rating of 10 percent, but not higher, for the service-connected residuals of a TBI is granted prior to July 1, 2015, subject to the regulations controlling disbursement of VA monetary benefits.  

A rating in excess of 10 percent for residuals of a TBI, to include memory loss, on and after July 1, 2015, is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


